McFarland, J., dissenting.
I dissent from the judgment.
I concur in the opinion of Mr. Justice De Haven, except as to the two points upon which the judgment is reversed.
1. I think the objection to the question asked Mrs. Drinkhouse about her opinion as to the value of the land was properly sustained. The only knowledge she showed upon the subject was her knowledge of what “the water company has paid other people.” But if—as is admitted —what the company paid other people for other lands could not be received in evidence, how could the knowledge of what they so paid be a proper foundation for allowing the opinion of the witness ?
2. It is doubtful if the question asked Howard, “ Do you know what the value of that land is down there for reservoir purposes?” referred to the land involved in this action. The questions immediately preceding it referred to another piece of land called the Sherwood tract, which plaintiff had purchased; and defendant had been trying to find out what plaintiff had paid for that tract. But assuming that the land “down there” may have meant the land of defendant, it is plain from the whole course of the examination, that defendant was seeking to show what the land was worth to plaintiff, — that is, what plaintiff, from necessity, would be compelled to pay. The object of the question, under the circum*542stances, was to show, not what the general value of the land was, but what it was worth to the particular party who was compelled to have it. There has been a good deal written upon the subject of value in condemnation proceedings, and a good deal of loose language has been (sometimes inadvertently) used; but I apprehend that a comparison of all the authorities will show that the rule to be gathered from them goes no further than this: the condition of the property, all its surroundings, its availability for any purpose,—any use. to which it could be profitably put, — all these things can be shown; but when a witness is asked as to value, the proper question is, What is its market value ? and not, What is its value for the particular purpose for which the plaintiff wants it? (Lewis on Eminent Domain, sec. 479; Stinson v. Chicago etc. R’y Co., 27 Minn. 291.) I think that the case at bar was fairly tried, and that the judgment should stand.
Sharpstein, J., concurred in the dissenting opinion of Mr. Justice McFarland.